PONDER, Judge.
After this case was taken under advisement, the court rendered and signed judgment on December 18, 1981. Notice of judgment was sent on the same day. According to the court minutes an order granted the plaintiff a devolutive appeal on April 7,1982. The defendant, State of Louisiana, has filed a motion to dismiss the appeal. The court on June 7, 1982, issued an order to show cause why the appeal should not be dismissed and gave until June 22, 1981 for response, which, however, has not been received.
The stamp of the deputy clerk certifying that notice of judgment was sent is not entirely legible, but there is no doubt as to what it is.
Under Article 2087 of the Louisiana Code of Civil Procedure plaintiff had sixty days from the expiration of the delay of the time for a new trial. The time for appeal had long expired when the appeal was taken on April 7, 1982.
The appeal is therefore dismissed at appellant’s costs.
APPEAL DISMISSED.